In an action to foreclose a mortgage, plaintiff appeals from an order of the Supreme Court, Orange County (Burchell, J.), entered September 2, 1983, which denied her motion for summary judgment against defendants Barash and Conservo.
Order affirmed, with costs.
Although plaintiff is appealing from an order of Special Term entered September 2, 1983, which denied her motion for summary judgment against defendants Barash and Conservo, in the sum of $30,871, for unpaid taxes, based on breach of contract, she is in reality challenging a prior order of Special Term dated April 9, 1980, which struck “[t]hat portion of the demand for relief contained in the amended complaint which seeks judgment against the defendants Barash and Conservo other than a *695deficiency judgment pursuant to RPAPL § 1371”, an order from which she never appealed. Plaintiff was required to serve a notice of appeal within 30 days after service upon her of a copy of the order dated April 9, 1980 and written notice of its entry, if she wished to contest the determination contained in that order (CPLR 5513, subd [a]). Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.